Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-35 and 45-48 are all the claims.
2.	Claims 36-44 and 49-60 are canceled in the Reply of 8/14/2022.
3.	The preliminary amendments to the specification of 2/18/2019, 10/4/2019 (clean and marked up copies provided) and 6/14/2022 have been entered.

Election/Restrictions
4.	Applicant’s election of Group I in the reply filed on 8/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Applicant’s election of species for:

    PNG
    media_image1.png
    154
    644
    media_image1.png
    Greyscale
in the reply filed on 8/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
6.	The nonelected species and Claims 3-4, 6, 9-11, 14-19, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/14/2022.
7.	Claims 1-2, 5, 7-8, 12-13, 20, 24-35 and 45-48 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 2/18/2019, 4/8/2019, 4/28/2020, 7/17/2020 and 3/3/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, i.e., Matrigel, ATCC, Cell Trace Violet, Fix & Perm, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
10.	Claims 1, 7-8, 13, 34 and 45 are objected to because of the following informalities:  
	a) Claims 1, 7-8, 13 are unclear in view of element (b) in generic Claim 1. The transmembrane domain is required to comprise one or more mutations in Claim 1; is required to be the endogenous transmembrane domain of the cytokine receptor domain in Claim 7, and by dependency from Claims 7-8 is required to comprise a mutation in Claim 13.
b) Claims 34 and 45 recite unclear language for the phrase “wherein the transmembrane domain comprises the sequence selected from the group consisting of SEQ ID NO:2 through SEQ ID NO:24.” The language should distinguish the penultimate and final species in the claim by “and.” 
c) Claim 45 recites duplicate provisos: “wherein the extracellular domain is not derived from a cytokine receptor, and wherein the extracellular domain is a decoy receptor that lacks signal transmission activity.”  The negative proviso is obvious in view of the second proviso, and therefore, adds no further meaning to the claimed subject matter. Deletion of the negative proviso could overcome the objection. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 1-2, 5, 7-8, 13, and 25-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is drawn to two negative provisos in element c) for “one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor.” The claims recite a double negative proviso. The use of a negative limitation is used to define the invention in terms of what it is not, rather than distinctly and particularly claiming a genus much less a species of extracellular domain that meets the claim requirements and that is supported (and enabled) in the specification. Under MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”
In the recent decision from Santarus, Inc. et al., v. Par Pharmaceutical, Inc., Case No. 10-1360 (Fed. Cir., Sept. 4, 2012), the Court stated that negative limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not even rise to the level of a disclaimer> (In re Santarus where the claim was drawn to a method for treating an acid-caused gastrointestinal disorder by administering to a subject suffering from such disorder a solid composition of omeprazole and sodium bicarbonate,” wherein the composition contains no sulfacrate.” The specification taught that “omeprazole represented an advantageous alternative to the use of H2 antagonists, antacids and sulfacrate as a treatment for complications related to stress-related mucosal damage.”)

Written Description
12.	Claims 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 45 is drawn to a chimeric cytokine receptor resembling the chimeric cytokine receptors of Claim 1 but with the proviso that in element c) the extracellular domain is a decoy receptor that lacks signal transmission activity. The ordinary artisan is not apprised of what fragment of the extracellular domain for just any decoy receptor does or does not possess signaling activity within the context of the chimeric cytokine receptor as a whole. The POSA in the art cannot envisage what portions or fragments for the exodomain or extracellular domain from just any generic decoy receptor are what meets the requirements under written description for a structure function correlation under MPEP 2163. Further in lacking a signal transmission activity corresponds to a negative proviso. The use of a negative limitation is used to define the invention in terms of what it is not, rather than distinctly and particularly claiming a genus much less a species of extracellular domain that meets the claim requirements and that is supported (and enabled) in the specification. Under MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”
In the recent decision from Santarus, Inc. et al., v. Par Pharmaceutical, Inc., Case No. 10-1360 (Fed. Cir., Sept. 4, 2012), the Court stated that negative limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not even rise to the level of a disclaimer> (In re Santarus where the claim was drawn to a method for treating an acid-caused gastrointestinal disorder by administering to a subject suffering from such disorder a solid composition of omeprazole and sodium bicarbonate,” wherein the composition contains no sulfacrate.” The specification taught that “omeprazole represented an advantageous alternative to the use of H2 antagonists, antacids and sulfacrate as a treatment for complications related to stress-related mucosal damage.”)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-3, 7, 25-30 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (Molecular Therapy vol. 22 no. 6 June 2014).
	AS regards instant Claim 1, Morgan teaches a polynucleotide encoding a constitutively expressed chimeric cytokine receptor polypeptide comprising a) one or more cytokine receptor endodomains; b) a transmembrane domain that comprises one or more mutations that promote homodimerization of the receptor polypeptide; and c) one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor (Methods & Materials; Figure 1). Element a) of instant Claim 1 corresponds to the IL-7Rα endodomain shown in Figure 1. Element b) of instant Claim 1 corresponds to the native corresponding IL-2Rγ chain for IL-4R and the transmembrane domain for the IL-7Rα shown in Figure 1. Element c) of instant Claim 1 corresponds to the IL-4 portion (that is not a cytokine receptor) shown in Figure 1. The description of the Morgan construct satisfies the requirements of instant Claim 1. 

    PNG
    media_image2.png
    410
    555
    media_image2.png
    Greyscale

As regards instant Claim 2, Morgan teaches a cell being a genetically engineered T cell comprising the polynucleotide (p. 1073, Col. 2).
As regards instant Claim 3, Morgan teaches the chimeric construct has STAT5 signaling in the transfected T cell (see Figure 1).
As regards instant Claim 5, Morgan teaches the IL-7Rα endodomain shown in Figure 1.
As regards instant Claim 7, Morgan teaches the IL-7Rα transmembrane domain shown in Figure 1.
As regards instant Claim 25, Morgan teaches the transfected cell being an immune cell which include T cells (see throughout the article).
As regards instant Claim 26, Morgan teaches the transfected cell being a T cell (see throughout the article).
As regards instant Claims 27-30, Morgan teaches the cell further comprising a non-natural molecule such as tumor antigen–specific T cells as well as T cells engineered with artificial antigen receptors (e.g., anti-CD19 CARs) (see p. 1074, Col. 2).
As regards Claim 35, Morgan teaches pluralities of cells comprising a T-cell such as TH1 as shown in Figure 1.

14.	Claim(s) 1-2, 7, 25-26 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al (Molecular Biology of the Cell Vol. 10, 3633–3642, November 1999) as evidenced by Giese et al (J Cell Sci. 2005 Nov 1;118(Pt 21):5129-40).
	AS regards instant Claim 1, Takagi teaches a polynucleotide encoding a constitutively expressed chimeric cytokine receptor polypeptide comprising a) one or more cytokine receptor endodomains; b) a transmembrane domain that comprises one or more mutations that promote homodimerization of the receptor polypeptide; and c) one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor (Methods & Materials; Figure 1). Element a) of instant Claim 1 corresponds to the LIFR and gp130 shown in Figure 1. Element b) of instant Claim 1 corresponds to the native transmembrane domain for the LIFRb and the native domain for gp130 shown in Figure 1. As evidenced by Giese, gp130 pairs homodimerize and gp130/LIFRb heterodimerize but are otherwise native transmembrane domains recognized in the art. Element c) of instant Claim 1 corresponds to the native GMRa and the native GMRb (that are not “derived” from a cytokine receptor where derivation comprises changes, mutations) shown in Figure 1. The description of the Takagi construct satisfies the requirements of instant Claim 1. 

    PNG
    media_image3.png
    410
    399
    media_image3.png
    Greyscale

As regards instant Claim 2, Takagi teaches bone marrow, spleen and thymus cells expressing the recombinant construct (Figure 2).
As regards instant Claim 7, Takagi teaches the endogenous transmembrane domains shown in Figure 1.
As regards instant Claim 25, Takagi teaches the transfected cell being an immune cell (see throughout the article).
As regards instant Claim 26, Takagi teaches the transfected cell being a progenitor cell (see throughout the article).
As regards Claim 35, Morgan teaches pluralities of cells comprising a spleen, thymic or bone marrow cell (see throughout article).

15.	Claim(s) 1-2, 7, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrmann et al (JBC Vol. 272, No. 8, Issue of February 21, pp. 5269–5274, 1997).
	AS regards instant Claim 1, Behrmann teaches a polynucleotide encoding a constitutively expressed chimeric cytokine receptor polypeptide comprising a) one or more cytokine receptor endodomains; b) a transmembrane domain that comprises one or more mutations that promote homodimerization of the receptor polypeptide; and c) one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor (Methods & Materials; Figure 2). Element a) of instant Claim 1 corresponds to the gp130 (receptor for IL-6) endodomain shown in Figure 2. Element b) of instant Claim 1 corresponds to the gp130 transmembrane domain shown in Figure 2. Element c) of instant Claim 1 corresponds to the IL-5 receptor (that is not derived from (e.g., changed, mutated) the IL-5 receptor but native to the a cytokine receptor) shown in Figure 2. The description of the Behrmann construct satisfies the requirements of instant Claim 1. 

    PNG
    media_image4.png
    691
    365
    media_image4.png
    Greyscale

As regards instant Claim 2, Behrmann teaches a cell being a genetically engineered COS cell comprising the polynucleotide (Materials and Methods).
As regards instant Claim 7, Behrmann teaches an endogenous transmembrane domain shown in Figure 1.
As regards instant Claim 31-33, Behrmann teaches the polynucleotide comprising an non-viral expression vector (Materials and Methods).

16.	Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikama et al (Blood 1996 Jul 15;88(2):455-64).
AS regards instant Claim 1, Shikama teaches a polynucleotide encoding a constitutively expressed chimeric cytokine receptor polypeptide comprising a) one or more cytokine receptor endodomains; b) a transmembrane domain that comprises one or more mutations that promote homodimerization of the receptor polypeptide; and c) one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor (Methods & Materials; Figure 1). Element a) of instant Claim 1 corresponds to the GMR  endodomain shown in Figure 2. Element b) of instant Claim 1 corresponds to the GMR transmembrane domain shown in Figure 2. Element c) of instant Claim 1 corresponds to the EpoR shown in Figure 1. The description of the Shikama construct satisfies the requirements of instant Claim 1. 

    PNG
    media_image5.png
    340
    348
    media_image5.png
    Greyscale

As regards instant Claims 2 and 25-26, Shikama teaches a cell being a genetically engineered Ba/F3 (pro B cell) and CTLL-2 (T cell) cells comprising the polynucleotide (Materials and Methods).
As regards instant Claim 7, Shikama teaches an endogenous transmembrane domain shown in Figure 1.
As regards instant Claim 7, Shikama teaches an endogenous transmembrane domain shown in Figure 1.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claim(s) 1-3, 5, 7, 25-33 and 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leen et al for US 10548921 (issued 10/24/2013) or US 20200197437 (16/743,968).
AS regards instant Claim 1, Leen teaches a polynucleotide encoding a constitutively expressed chimeric cytokine receptor polypeptide comprising a) one or more cytokine receptor endodomains; b) a transmembrane domain that comprises one or more mutations that promote homodimerization of the receptor polypeptide; and c) one or more extracellular domains that are not an endogenous extracellular domain for the corresponding one or more cytokine receptor endodomains in component a), wherein the extracellular domain is not derived from a cytokine receptor (Figure 3). Element a) of instant Claim 1 corresponds to the IL-7Rα endodomain shown in Figure 3. Element b) of instant Claim 1 corresponds to the native corresponding IL-2Rγ chain for IL-4R and the transmembrane domain for the IL-7Rα shown in Figure 3. Element c) of instant Claim 1 corresponds to the IL-4 portion (that is not a cytokine receptor) shown in Figure 1. The description of the Leen construct satisfies the requirements of instant Claim 1. 

    PNG
    media_image6.png
    576
    304
    media_image6.png
    Greyscale

As regards instant Claims 1-2 for the extracellular domain, Leen teaches and claims the cell targets a tumor associated antigen selected from the group consisting of CEA, MUC1, MUCSAC, MUC6, telomerase, PRAME, MAGEA, SSX2/4, NY-ESO, and Survivin.
As regards instant Claims 2 and 5, Leen teaches and claims (Claim 1) a cell being a genetically engineered immune cell comprising the polynucleotide encoding the chimeric cytokine receptor: comprising a cytokine-binding exodomain and a signal transducing endodomain, wherein the exodomain is from selected from the group consisting of IL10 receptor exodomain, IL4 receptor exodomain, IL13 receptor exodomain, TGFbeta receptor exodomain, IL6 receptor exodomain, IL8 receptor exodomain, and a combination thereof, and wherein the endodomain is selected from the group consisting of IL2 receptor endodomain, IL7 receptor endodomain, IL15 receptor endodomain, and a combination thereof.
As regards instant Claim 3, Leen teaches the chimeric construct has STAT5 signaling in the transfected T cell (see Figure 3).
As regards instant Claim 7, Leen teaches the IL-7Rα transmembrane domain shown in Figure 3.
As regards instant Claims 25-26, Leen teaches and claims the immune transfected cell as a primary T cell, T lymphocyte, NK cell, a naturally occurring tumor antigen-specific cytotoxic T lymphocyte.
As regards instant Claims 27-30, Leen teaches the cell further comprising a non-natural molecule such as tumor antigen–specific T cells as well as T cells engineered with artificial antigen receptors (e.g., CAR; see Figure 15 addresses that in certain embodiments one can modify patient-derived CAR-PSCA modified T cells to co-express 4/7R, for example; see FIG. 16 showing that CAR-PSCA T cells modified to co-express 4/7R retain their ability to kill tumor targets).
As regards instant Claims 31-33, Leen teaches the cell transfected with vectors encoding the polynucleotide, e.g., [0014] “The vector may be of any kind, including a retroviral vector, an adenoviral vector, a plasmid, or an adeno- associated viral vector.”
As regards Claim 35, Leen teaches pluralities of cells comprising T cells.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1-2, 5, 7, 24-26, 31-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10548921 as evidenced by the specification and drawings showing the presence of a transmembrane domain from the same endodomain species. The reference is not afforded safe harbor protection under 35 USC 121 because the application and patent do not share continuity much less that they are not related by a restriction/speciation. Although the claims at issue are not identical, they are not patentably distinct from each other because the reagent of a polynucleotide encoding a chimeric cytokine transformed into an immune cell, e.g., T cells, that binds inhibitory/suppressive cytokines and converts their intracellular consequences to a Th1 immunostimulatory/activating signal receptor and a cell transfected with that polynucleotide are rendered obvious by the reference patent using an obvious variant of the instant claimed chimeric cytokine receptor:

    PNG
    media_image7.png
    340
    1097
    media_image7.png
    Greyscale


19.	Claims 1-2, 5, 24-26 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/743,968 (reference application 20200197437) as evidenced by the specification and drawings showing the presence of a transmembrane domain from the same endodomain species. The reference application is not afforded safe harbor protection under 35 USC 121 because the applications do not share continuity much less that they are not related by a restriction/speciation. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reagent of a polynucleotide encoding a chimeric cytokine transformed into an immune cell, e.g., T cells, that binds inhibitory/suppressive cytokines and converts their intracellular consequences to a Th1 immunostimulatory/activating signal receptor and a cell transfected with that polynucleotide are rendered obvious by the reference:

    PNG
    media_image8.png
    568
    604
    media_image8.png
    Greyscale
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643